DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  
Reference number (35) is used to identify “multidrive element” and “handle”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11, 14, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 and 14 recites the limitation "“the rotation wheels" in claim 11, line 2 and 3 and claim 14, line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret these as “rotatable wheels” for the purposes of compact prosecution.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “jaw opening control element is rigidly connected to one of”, and the claim also recites “the first rotatable wheel and the second rotatable wheel” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Examiner will interpret the above limitation as, “jaw opening control element is rigidly connected to one of the first rotatable wheel or the second rotatable wheel”, for the purposes of compact prosecution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lepine (Pat No FR3,37,579), cited in information disclosure statement filed 3/03/2021.
	Regarding claim 1, Lepine discloses a suturing device with a needle-transfer of a double-ended needle, the suturing device comprising: 
- a first jaw element (jaw) comprising a first needle lock device (tube L and striker M) for retaining and releasing a first end of the double-ended needle (needle S); 
- a second jaw element (jaw) comprising a second needle lock device (tube L’ and striker M’) for retaining and releasing a second end of the double-ended needle (needle S), wherein the first and second jaw elements (jaws) are movable in relation to each other between an open position and a closed position (fig 1 and 2); 
- a needle-transferring mechanism (ratchets P and P’) for alternately transferring the double-ended needle from one of the jaw elements to the other when the first and second jaws are moved from the open position to the closed position, said needle-transferring mechanism comprising: 
o a first rotatable wheel (ratchet P) connected to the first needle lock device (tube L and striker M), said first rotatable wheel (ratchet P) comprising a first wheel inner portion rigidly connected to a first wheel outer portion (Fig 1 shows ratchets with an inner circular wheel with and outer portion of teeth); and 
o a second rotatable wheel (ratchet P’) connected to the second needle lock device (tube L’ and striker M’), said second rotatable wheel comprising a second wheel inner portion rigidly connected to a second wheel outer portion (Fig 1 shows ratchets with an inner circular wheel with and outer portion of teeth), 
wherein a first force is propagated from the first jaw element (jaw) to the second rotatable wheel (ratchet P’) and wherein a second force is propagated from the second jaw element (jaw) to the first rotatable wheel (ratchet P) when the first and second jaw elements are moved in relation to each other from the open position to the closed position (Fig 1-3 shows squeezing the jaws together from an open to close position would apply rotational force to the ratchets, Lepine, fig 1-3), thereby causing the first and second rotatable wheels (ratchets P and P’) to rotate, wherein the first and second rotatable wheels (ratchets P and P’) are arranged such that a rotation of the first and second rotatable wheels causes one of the needle lock devices Striker M and M’) to lock the double-ended needle and the other needle lock device to release the double-ended needle (A new pressure, a new movement broken down into two stages, as was said above, will cause the ratchets to advance by a new tooth; the previously raised firing pin will be lowered and the previously lowered one will be raised and the needle 80 released by the left jaw will be seized by the right jaw, and so on, Lepine, para 30-38, fig 1-3).
Regarding claim 2, Lepine discloses the suturing device according to claim 1, wherein the first and second rotatable wheels (ratchets P and P’) are arranged to rotate in opposite directions when the first and second jaw elements (jaws) are moved in relation to each other from the open position to the closed position (Fig 1-3 shows two branches K' and K" forming a spring consequently to make each one turn one-tooth ratchets (in opposite directions of course), Lepine, para 35, fig 1-3), thereby causing one of the needle lock devices to lock the double-ended needle and the other needle lock device to release the double-ended needle.  
Regarding 4, Lepine discloses the suturing device according to claim 1, further comprising a first wheel drive mechanism (branch K’’) engaging with the second wheel (ratchet P’) outer portion (Fig 1-3 shows branches K’ and K’’ engaging outer portion teeth, of ratchets, Lepine, fig 1-3).  
Regarding 5, Lepine discloses the suturing device according to claim 1, further comprising a second wheel drive mechanism (branch K’) engaging with the first wheel outer portion (Fig 1-3 shows branches K’ and K’’ engaging outer portion teeth, of ratchets, Lepine, fig 1-3). 
Regarding claim 6, Lepine discloses the suturing device according to claim 1, wherein the first and second rotatable wheels are arranged to rotate simultaneously and/or synchronized, preferably with the same rotational speed (Fig 1-3 shows two branches K' and K" forming a spring which pushes of each ratchet rotating them simultaneously, Lepine, fig 1-3).  
Regarding claim 7, Lepine discloses the suturing device according to claim 1, wherein the first needle lock device comprises a first wheel engagement element (striker M) engaging with the first rotatable wheel (ratchet P), and wherein the second needle lock device comprises a second wheel engagement element (striker M’) engaging with the second rotatable wheel (ratchet P’) (Fig 1-3 show striker engages wheel, Lepine, fig 1-3).
Regarding claim 8, Lepine discloses the suturing device according to claim 7, wherein the first wheel engagement element (striker M) engages with the first wheel (ratchet P) inner portion (Fig 1-3 show striker engages wheel at inner portion of teeth, Lepine, fig 1-3).  
Regarding claim 9, Lepine discloses the suturing device according to claim 7, wherein the second wheel engagement element (striker M’) engages with the second wheel (ratchet P’) inner portion (Fig 1-3 show striker engages wheel at inner portion of teeth, Lepine, fig 1-3).  
Regarding claim 10, Lepine discloses the suturing device according to claim 7, wherein each wheel engagement element (strikers M and M’) is configured to move backwards and forwards in the axial direction of the corresponding jaw element in response to a rotation of the corresponding rotatable wheel (Fig 1-3 shows that strikers move back and forth in the axil direction due to rotation of ratchets, Lepine, fig 1-3) and wherein a movement backwards and forwards of each wheel engagement element causes the corresponding needle lock device to retain and release the corresponding end of the double-ended needle, respectively (Lepine, para 18-30, fig 1-3).  
Regarding claim 11, Lepine discloses the suturing device according to claim 1, wherein each of the rotation wheels have cam elements (teeth in ratchet) shaped such that when the rotation wheels rotate, the shape of the cam elements (teeth in ratchet) control the movement backwards and forwards of the wheel engagement elements (strikers M and M’) to retain and release the corresponding end of the double-ended needle (needle S) (Fig 1-3 shows that strikers move back and forth in the axil direction due to movement along teeth during rotation of ratchets, Lepine, para 18-30, fig 1-3).  
Regarding claim 12, Lepine discloses the suturing device according to claims 11, wherein each cam element (teeth) has a front ridge and a back ridge, wherein the back ridge is steeper than the front ridge (Fig 1 shows ratchet with teeth that have a front and back slope and the back slop is steeper than the front, Lepinen, fig 1).  
Regarding claim 13, Lepine discloses the suturing device according to claim 12, wherein a border section (tip of tooth) between the front ridge and the back ridge is configured to hold the wheel engagement element of one of the needle lock devices in a retracted position causing the needle lock device to be in a locked configuration (Fig 1 shows tip of tooth between front and back ridge holding striker in position, Lepine, fig 1).  
Regarding claim 14, Lepine discloses the suturing device according to claim 12, wherein an elevated section (tips of teeth on each side creates a gap to hold strikers, Lepine, fig 1) of each rotation wheel is configured to hold the wheel engagement element of one of the needle lock devices in an extended position causing the needle lock device to be in a release configuration (Fig 1 shows tip of tooth between front and back ridge holding striker in position, Lepine, fig 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepine (Pat No FR3,37,579), in view of Klaffenböck (Pub No US/2019/0083086).
Regarding 3, Lepine discloses the suturing device according to claim 1, however fails to disclose wherein the first and second rotatable wheels are arranged to rotate in the same direction, wherein outer profiles of the wheels are shifted in relation to each other when the wheel rotates.
However, Klaffenböck teaches a device wherein the first and second rotatable wheels (gear 361 and 362) are arranged to rotate in the same direction, wherein outer profiles of the wheels are shifted in relation to each other when the wheel rotates (rotating the first gear 361, the second gear 362 which is non-rotationally connected to the first gear 361 is rotated at the same time in the same direction, Klaffenböck, para 39, fig 5-8).  
Lepine and Klaffenböck are considered analogous art to the claimed invention because they are in the same field of endeavor of wound closure devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lepine to incorporate the gear orientation of Klaffenböck. Doing so would be a simple substitution of one known gear orientation for another gear orientation to obtain predictable results that the gear teeth would drive axial movement of the strikers of Lepine.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepine (Pat No FR3,37,579), in view of Nguyen (Pub No US/2013/0304096), cited in information disclosure statement filed 3/03/2021.
Regarding claim 15, Lepine discloses suturing device according to claim 1, but fails to disclose a jaw opening control element for manually controlling the first and/or second rotatable wheels to open the jaws.  
However, Nguyen teaches a device, further comprising a jaw opening control element (switch 40) for manually controlling the first and/or second rotatable wheels to open the jaws.  
Lepine and Nguyen are considered analogous art to the claimed invention because they are in the same field of endeavor of wound closure devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lepine to incorporate the switch of Nguyen. Doing so would allow the user to manipulate and alternate which jaw is holding the needle without having to open or close the jaws, Nguyen, para 21-24, fig 1-4).
Regarding claim 16, the combination of Lepine and Nguyen teaches suturing device according to claim 15, and Nguyen further teaches wherein the jaw opening control element (switch 40) is rigidly connected to one of the first rotatable wheel and the second rotatable wheel (toggle 56 is coupled to the switch 40 and the switch 40 has a first position and a second position. When the switch 40 is moved between the first and second positions, the switch 40 then moves the toggle 56, which moves the wires 44 and 50, Nguyen, para 22, fig 3 and 4).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepine (Pat No FR3,37,579), in view of Nguyen (Pub No US/2013/0304096), and in further view of Holwerda (Pub No US/2014/0257345).

Regarding claim 17, the combination of Lepine and Nguyen teaches suturing device according to claim 15, but fails to disclose a further jaw opening control element, wherein the jaw opening control element and further jaw opening control element are arranged to control the first rotatable and second rotatable wheels individually.
However, Holwerda teaches a device comprising a further jaw opening control element (operating device), wherein the jaw opening control element (operating device) and further jaw opening control element (separate operating device) are arranged to control the first rotatable and second rotatable wheels individually (In an alternative embodiment, a separate operating device may be provided for each of the first holding device and the second holding device. This makes separate control over each of the first and the second holding device possible. In such embodiment a two position switch mechanism may be provided for each of the first and second holding devices, Holwerda, para 48).
Lepine and Holwerda are considered analogous art to the claimed invention because they are in the same field of endeavor of wound closure devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lepine to incorporate the second operating device of Holwerda. Doing so would allow for individual control over each jaw and which is holding the needle without having to open or close the jaws (Holwerda, para 48).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/               Examiner, Art Unit 3771   

/TAN-UYEN T HO/               Supervisory Patent Examiner, Art Unit 3771